Exhibit 10.38

Summary of MeadWestvaco Corporation 2011 Annual Incentive Plan under 2005
Performance Incentive Plan, as amended

Under the MeadWestvaco Corporation Annual Incentive Plan (the “Plan”), which is
a part of the 2005 Performance Incentive Plan, the Compensation and Organization
Development Committee (the “Committee”) of the Board of Directors annually
awards each executive an annual incentive award that is payable in cash. The
size of each executive officer’s annual award is determined by application of
his or her annual incentive target expressed as a percentage of base salary,
which the Committee examines annually to confirm that the target is reasonable
when viewed against external competitive market data, peer group and general
industry trends.

For 2011, the Committee established a performance-based incentive pool for
certain executive officers equal to a designated percentage of actual earnings
before interest and tax (“EBIT”) achieved. EBIT is defined as full year net
sales less the cost of goods sold and selling, general and administrative
expenses, excluding interest income and expense, corporate income taxes,
extraordinary items, discontinued operations, restructuring charges and certain
one-time costs and the cumulative effect of accounting changes.

Funding of the performance-based incentive pool under this formula permits the
Committee to pay annual cash incentives to all executive officers based on the
attainment of additional key financial and/or operational metrics. These
additional objectives for executive officers are also set by the Committee, and
generally include such goals as enterprise economic profit (“EP”), defined as
EBIT less the company’s weighted average cost of capital applied to total
capital employed, (net debt plus total equity), subject to certain adjustments
and EP actions, which include profitable revenue growth and productivity. For
each of these additional performance objectives, the Committee sets performance
driven threshold, target and stretch payout levels reflecting a suggested payout
curve ranging from 50% of the target incentive to 200% of the target incentive.
Annual incentives are subject to an individual maximum payout in accordance with
the terms of the Plan. The Committee may adjust award values to reflect progress
made towards target performance levels for EP related goals, provided no awards
are payable in the event the threshold for EBIT (which funds the incentive pool)
is not achieved.

Annual incentive awards are subject to the company’s Recoupment Policy.